Order filed January 3, 2014




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-13-00546-CV
                                    ____________

                           MARY GONZALES, Appellant

                                        V.

              MAIN STREET ACQUISITION CORP., Appellee


               On Appeal from County Civil Court at Law No. 3
                            Harris County, Texas
                      Trial Court Cause No. 1017338

                                    ORDER

      Appellant’s brief was due November 12, 2013. No brief or motion for
extension of time has been filed.

      Unless appellant submits a brief to the clerk of this court on or before
February 3, 2014, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                       PER CURIAM